DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: imprecise terminology.
The term “infinitely” used throughout the specification is not clear and concise in accordance with 37 CFR 1.71(a).  Applicant must delete the term at each instance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the specification as originally filed fails to support the limitation of at least one auxiliary ripper unit being pivotable “infinitely” between a first position and a second position.  Specifically, while the term “infinitely” appears throughout the specification, support for an endless or perpetual ability to pivot is not disclosed.  Claims 2, 11 and 12 are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claimed invention is rendered indefinite by recitation of the term “infinitely.”  It is unclear how the at least one auxiliary ripper unit can pivot “infinitely.”  Claims 2, 11 and 12 are similarly rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 11-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bean (US Patent No. 4,327,509 A).
CLAIMS 1-3, 7 AND 8
Bean ‘509 discloses a ripper assembly for a machine, the ripper assembly comprising:
regarding claim 1,
a main ripper unit (36) adapted to be coupled to a frame of the machine and being moveable relative to the frame along a height of the machine, the main ripper unit including a 
at least one auxiliary ripper unit (42 and 44, collectively) pivotably coupled to the main ripper unit (Fig. 1), the at least one auxiliary ripper unit being pivotable infinitely (via element 56) between a first position and a second position with respect to the main ripper unit, wherein a distance between the main ripper unit and the at least one auxiliary ripper unit, defined laterally in relation to a direction of travel of the machine, varies as the at least one auxiliary ripper unit pivots from the first position to the second position;
regarding claim 2,
	wherein the at least one auxiliary ripper unit (42 and 44, collectively) includes an auxiliary ripper (42), and an orientation of the auxiliary ripper remains unchanged as the at least one auxiliary ripper unit pivots infinitely between the first position and the second position (Fig. 2);
regarding claim 3,
wherein, as the at least one auxiliary ripper unit (42 and 44, collectively) is pivoted towards the first position, the at least one auxiliary ripper unit moves relatively closer to the frame, as the at least one auxiliary ripper unit is pivoted towards the second position, the at least one auxiliary ripper unit moves relatively farther from the frame, and the distance between the main ripper unit and the at least one auxiliary ripper unit, defined laterally in relation to the direction of travel of the machine, decreases as the at least one auxiliary ripper unit pivots from the first position to the second position (Fig. 2);
regarding claim 7,

regarding claim 8,
	wherein the actuator (45) includes a fluid actuator (“hydraulic” per col. 3, line 54) with a cylinder and a rod telescopically extendable and retractable relative to the cylinder, the cylinder being coupled to one of the at least one auxiliary ripper unit or the main ripper unit and the rod being coupled to the other of the at least one auxiliary ripper unit or the main ripper unit,-24- wherein an extension of the rod relative to the cylinder causes the at least one auxiliary ripper unit to move towards the first position and a retraction of the rod relative to the cylinder causes the at least one auxiliary ripper unit to move towards the second position.

CLAIMS 11-13, 17 AND 18
Bean ‘509 discloses A machine, comprising:
regarding claim 11,
a frame (the tractor chassis) defining a forward end and a rearward end;
an implement (“earth moving equipment” per col. 2, line 16) coupled to the forward end and adapted to receive material during a travel of the machine in a direction defined from the rearward end towards the forward end;
a ripper assembly coupled to the rearward end, the ripper assembly including:
a main ripper unit (36) coupled to the frame and being moveable relative to the frame along a height of the machine, the main ripper unit including a main ripper adapted to rip strata up to a depth beneath a surface underlying the main ripper unit; and

regarding claim 12,
	wherein the at least one auxiliary ripper unit (42 and 44, collectively) includes an auxiliary ripper (42), and an orientation of the auxiliary ripper remains unchanged as the at least one auxiliary ripper unit pivots infinitely between the first position and the second position (fig. 2);
regarding claim 13,
	wherein, as the at least one auxiliary ripper unit (42 and 44, collectively) is pivoted towards the first position, the at least one auxiliary ripper unit moves relatively closer to the frame, as the at least one auxiliary ripper unit is pivoted towards the second position, the at least one auxiliary ripper unit moves relatively farther from the frame, and the distance between the main ripper unit and the at least one auxiliary ripper unit, defined laterally in relation to the direction of travel of the machine, decreases as the at least one auxiliary ripper unit pivots from the first position to the second position (Fig. 2);
regarding claim 17,
an actuator (45) configured to move the at least one auxiliary ripper unit between the first position and the second position; and
regarding claim 18,
.  

Allowable Subject Matter
Claims 4-6, 9, 10, 14-16, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stedman et al. (US Patent No. 4,152,991 A)
Eckrote et al. (US Patent Application Publication No. 2018/0179729 A1)	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671
/tmp/
04 December 2021